Citation Nr: 1022411	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to 
January 1955, from April 1956 to April 1960, and from June 
1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied reopening the Veteran's claim 
for service connection for a heart disorder.  The Board 
remanded the case for further development in December 2008.  
That development was completed, and the case was returned to 
the Board.  In December 2009, the Board reopened the 
Veteran's claim and remanded the merits of that issue for 
additional development.  The case has since been returned to 
the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to currently have a heart 
disorder that is related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
service connection for a heart disorder is warranted.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has granted the Veteran's 
claim for a heart disorder, and therefore, the benefit sought 
on appeal has been granted in full.  Accordingly, regardless 
of whether the notice and assistance requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In considering the evidence of record under the laws and 
regulations, the Board concludes that the Veteran is entitled 
to service connection for a heart disorder.  The Veteran's 
service treatment records show that he was hospitalized for 
about eight days in January 1967 with complaints of severe 
burning epigastric precardial pain, sweating, and shortness 
of breath.  On examination, his vital signs were stable, and 
there were no positive physical findings.  However, serial 
electrocardiograms (EKGs) showed transient diphasic T-waves 
over two consecutive days with a return to normal on the 
third day.  The report notes, "It is thought they are 
nonspecific T-wave changes and no[t] indicative of pathologic 
process."  A chest X-ray was also within normal limits.  The 
report further notes that soon after admission, "the 
Veteran's pain mitigated on no analgesics at all and did not 
recur again through his hospital stay."  The report states, 
"Through out his stay he has felt well and has had no 
complaints.  It is thought he is healthy and is able to 
return to duty."  The discharge diagnosis was "medical 
observation, no disease found."  The Veteran's separation 
examination report dated in May 1968 shows that his heart was 
clinically evaluated as normal and that his blood pressure 
was 134/86.  The report indicates that a chest X-ray was also 
negative.  

Thereafter, private medical records dated in November 1967 
indicated that there may have been a little enlargement of 
the Veteran's heart.  Private medical records dated in July 
1977 also note that the Veteran had been under treatment for 
mild cardiomegaly, type II hyperlipidemia, and a heart 
flutter.  The Veteran was later admitted through the 
emergency room in August 1977 with a history of severe 
epigastric pain and abdominal pain as well as a "long 
history" of hyperlipidemia, arteriosclerosis, chronic 
pancreatitis, and mild angina.  It was noted that it was the 
same type of pain that he had had in the past and that he had 
previously been admitted on multiple occasions for type II 
hyperlipidemia, chronic pancreatitis, arteriosclerotic 
vascular disease, and mild angina.  Specific dates were not 
provided for his prior hospitalizations.  His admission 
diagnosis in August 1977 was chronic pancreatitis with acute 
abdominal pain, hyperlipidemia, and mild angina and diffuse 
arteriosclerotic vascular disease.  The treating physician 
also noted that there were no signs of a myocardial 
infarction, but indicated that there was moderate 
cardiomegaly.  An electrocardiogram interpretation dated in 
August 1977 also noted that the Veteran had a normal sinus 
rhythm and no acute St-T wave changes, but did have a left 
axis deviation and anterior superior hemiblock. 

The Veteran was also documented as having hyperlipidemia, 
angina, and hypertension in September 1977, and an October 
1977 letter from a private physician stated that the Veteran 
was totally disabled due to angina pectoris, chronic 
pancreatitis, class 4 hyperlipidemia, and moderate diffuse 
atherosclerotic vascular disease.  The Veteran was 
subsequently hospitalized in November 1977 for approximately 
two weeks.  During that time, he underwent a cardiac 
catheterization and was assessed as having severe three 
vessel coronary artery disease with retained left ventricular 
ejection.  Because of the severity of the heart disease, it 
was recommended that he have saphenous vein bypass graft 
surgery, which was performed five days later.  

In addition, private medical records dated in August 1982 
document the Veteran as having experienced shortness of 
breath and occasional chest pain, and he was noted to have 
type II hyperlipidemia.  Private medical records dated in 
1989 also show treatment for angina and indicate that he 
underwent another cardiac catheterization with graft 
visualization.  He had repeat coronary artery bypass grafting 
in 1989 and later underwent an angioplasty in 1995.  He also 
had a percutaneous transluminal coronary angioplasty in May 
1998, and in June 2008, the Veteran had the implantation of a 
pacemaker.  

The Veteran's current medical records continue to document 
treatment and diagnoses of various heart disorders, including 
coronary artery disease, atrial fibrillation,  and 
cardiomegaly with mild congestive heart failure.  Based on 
the foregoing, it appears that the Veteran has continued to 
have heart problems since his separation from service in May 
1968.  Indeed, he was noted as having been hospitalized on 
multiple occasions prior to his August 1977 hospitalization, 
and by the time he underwent a cardiac catheterization in 
1977, his coronary artery disease had progressed to the point 
that he requited saphenous vein bypass graft surgery.

In addition, an October 2008 statement from a private 
cardiologist, Dr. A.D. (initials used to protect the 
Veteran's privacy), indicated that epigastric pain and 
sweating are suggestive for heart disease although not 
specific.  He commented that the Veteran's EKGs in service 
may be indicative of a heart attack because they appeared two 
days after admission and then cleared.  

Dr. A.D. also noted in November 2008 that the Veteran's T 
waves had become permanent in 1977 indicating that the old 
changes had progressed.  He did observe that the ventricular 
function had not worsened though.  Dr. A.D. stated that it 
was clear that the Veteran had had a heart attack because the 
left anterior descending coronary artery was occluded at 
catheterization.  He believed that the Veteran had 
longstanding cardiac disease beginning in 1960s.  It was 
further noted that the Veteran's pancreatitis may have 
previously masked his chest pain.   

The Board notes that Dr. A.D. had reviewed the Veteran's 
service treatment records dated in January 1967 as well as 
private medical records dated in November 1977 prior to 
rendering his statements.  

In addition, the January 2010 VA examiner reviewed the claims 
file, including the Veteran's service treatment records and 
post-service medical records, and performed a physical 
examination.  The examiner commented that the record clearly 
reflects ongoing coronary artery and electrophysiologic 
problems.  He believed that the Veteran had long standing 
coronary artery disease, atrial fibrillation 
electrophysiologic changes as evidenced by a pacemaker and 
sick sinus syndrome, aortic valvular disease, marked left 
atrial enlargement with an enlarged right atrium, and system 
hypertension that at least as likely as not originated in, if 
not caused by, his military service while in South Vietnam.  

Moreover, Dr. A.D. submitted an additional medical opinion 
dated in April 2010 in which he indicated that he had 
reviewed the Veteran's service treatment records dated in 
January 1967 and was providing clarification.  He 
specifically noted that he retired as a cardiac surgeon in 
2008 and was currently a professor of surgery.  Based upon 
his review, Dr. A.D. opined that the Veteran's heart disorder 
was more likely than not due to his cardiac condition in 
1967.  In so doing, he observed that the Veteran had had 
epigastric pain, shortness of breath, and sweating, which are 
not specific for heart disease, but do often occur with heart 
attacks.  He also reviewed the laboratory data, including the 
EKGs, which he thought may indicate a heart attack because 
the non-specific T wave changes appeared two days after 
admission and then cleared.  He observed that the T waves 
were permanent in 1977 and that the old changes had 
progressed.  Dr. A.D. reiterated his belief that the Veteran 
had had a heart attack because the left anterior descending 
coronary artery was occluded at catheterization.  He believed 
that the Veteran had had longstanding cardiac disease 
beginning in 1960s and that his pancreatitis may have masked 
his chest pain.  Dr. A.D. further noted that the Veteran's 
EKG prior to his open heart surgery appeared to provide 
additional evidence that he had a heart attack prior to 1977.  
He stated that the original EKG showed non-specific changes 
that could represent heart disease and are 50 percent 
suggestive.  Therefore, Dr. A.D. opined that it was more 
likely than not that the Veteran had a cardiac attack in the 
1967 time frame.  

There is no medical opinion otherwise stating that the 
Veteran's current heart disorder is not related to his 
symptomatology in service.  Therefore, based on the 
foregoing, there is at least an approximate balance of 
positive and negative evidence regarding the issue at hand, 
and the Board finds that the evidence raises at least a 
reasonable doubt as to whether the Veteran's current heart 
disorder was incurred in service. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  

Thus, for the reasons described above, the Board concludes 
that there is a reasonable doubt as to whether the Veteran's 
current heart disorder is causally or etiologically related 
to his period of service.  To the extent that there is any 
reasonable doubt, that doubt will be resolved in the 
Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that service connection for 
a heart disorder is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a heart disorder is granted.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


